Hill, C. J.
1. A bill of sale to staves, stating the number sold, where located, their length, and the number of staves of each length, and that 44 per cent, were made of red oak, and that all .were to be shipped from the place where located to designated consignees, was not void for uncertainty in its description of the property. This description .pointed out with sufficient definiteness and certainty the property sold, and any deficiencies as to identity could be supplied by parol. Thomas Lumber Co. v. T. & C. Furniture Co., 120 Ga. 879; Beaty v. Sears, 132 Ga. 516; tiedeman on Sales, § 233.
2. No error of law appears, and the evidence fully supports the verdict.

Judgment affirmed.